DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Applicant’s amendments and arguments, filed 5/3/2021, have been carefully considered, but are not completely persuasive.
	As of the writing of this action, no supplemental amendments have been filed (see Interview Summary of 5/11/2021).
	Claims 18, 20, 22-28, 31-39 are pending in this application.  Claims 38-39 are newly added.  All other claims have been canceled.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Three claims are independent, Claim 18, Claim 28 and Claim 33. This is not a rejection, merely an identification and interpretation of steps meeting 112, 6th requirements.
Such claim limitation(s) is/are: 

 “computer programmed to identify a phase of the subset of the individual fragments based on the aligning” in claim 20.
“computer programmed to determine a haplotype of a sample from which the modified nucleic acid was generated” in claim 23.
“computer programmed to…disable an error correction module of the assembled genome based on the input” in claim 25.
“computer programmed to…activate a modified alignment pipeline to align the subset of the individual fragments based on the input” in claim 26.
“computer programmed to: …”assigning some of the naturally occurring polymorphisms present in both the aligned subset to only one of the maternally inherited chromosomes or the paternally inherited chromosomes.” in claim 28.
 “computer programmed to identify a phase of the subset of the individual fragments based on the aligning” in claim 32.
“computer programmed to: … identifying a subset of individual fragments of the modified nucleic acid molecule having overlapping pattern regions of the different patterns;” in claim 33.
“computer programmed to…determine a frequency of unique naturally occurring polymorphisms in the aligned subset” in claim 33.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 18 fails to particularly point out and distinctly claim the algorithms, structures or step-by step procedures by which certain specialized functions are performed by the “programmed computer” which is a component of the system.  Claim 18 fails to particularly point out and distinctly claim the step-by-step procedures, structures or algorithms which “identify[ing] a first pattern of synthetic polymorphisms and a second pattern of synthetic polymorphisms in the individual fragments of the modified nucleic acid;” To keep the appropriate tense, “identifying” should be “identify.”  The claim fails to particularly set forth and distinctly claim the actual patterns  of synthetic polymorphisms and how they are identified such that they can be used in an alignment.  As such this limitation is indefinite. The claim fails to particularly point out the programming, or algorithms required to perform these specialized functions.  
Claim 18 fails to particularly point out and distinctly claim the algorithms, step-by-step processes or structures which “assemble a sequence of the nucleic acid molecule based at least in part on the aligning;” The actual patterns of the synthetic polymorphisms and how they are formed such that they can be used in an alignment, and then assembly are not clearly set forth, nor are any specific alignment steps clearly defined in the specification and linked to this step.  
Further in claim 18, 28 and 33 the statement that “the sequencing instrument is configured to sequence…” fails to require that the instrument sequence anything, it merely states that the instrument could perform that function.
Claim 20 fails to particularly point out and distinctly claim the algorithms, step-by step procedures, or structures required to “identify a phase of the subset of the individual fragments based on the aligning.”  The nature of the alignment is not set forth with algorithms, structures or processes to perform the alignment, nor is the method required to identify a phase of the subset of the individual fragments.  It would appear assembly of the fragments is required in order to correctly phase the haplotypes, however the claim is not limited in this manner.  The claim fails 
Claim 23 fails to particularly point out and distinctly claim the algorithms, step-by-step procedures or structures required to “determine a haplotype of a sample from which the modified nucleic acid was generated.”  Phasing appears to be required before haplotyping can occur, and neither claim 23 nor claim 18 provide steps of phasing.  (Allegedly, phasing occurs in claim 20, however claim 23 depends from claim 18, not claim 20.) Further, the actual process by which the haplotype is generated, and linked back to the original sample is lacking in the claim.  Haplotypes which comprise modified or synthetic polymorphisms would appear to required different method steps of phasing and determining an overall haplotype in comparison to haplotyping naturally occurring polymorphisms.  The claim fails to particularly point out the programming, or algorithms required to perform these specialized functions.
Claim 25 fails to set forth and particularly claim the steps required to “disable an error correction module of the assembled genome based on the input.”  It is unclear what an error correction “module” of the genome actually comprises.  An assembled genome is a series of nucleic acid sequence data, not a set of programming modules.  Further, it is unclear how to disable it, “based on the input” as the nature of the input is unclear.  As such, the specialized function identified is completely indefinite.
Claim 26 fails to particularly set forth and distinctly claim the steps required to “activate a modified aligned pipeline to align the subset of the individual fragments based on the input.”  The nature of the “pipeline” is completely unclear.  In bioinformatics, a pipeline is generally an organized set of computer algorithms or programs which perform particular functions in a distinct order. No specific pipeline is identified in the claims, or specification, such that a 
Claim 33 fails to particularly set forth and distinctly claim the steps required for ”wherein determining the sequence comprises assigning some of the naturally occurring polymorphisms present in both the aligned subset to only one of the maternally inherited chromosomes or the paternally inherited chromosomes.”  The claim fails to clarify how one determines a sequence, by assigning polymorphisms.  Further, how the particular polymorphisms are to be assigned to each chromosome is entirely unclear.  No steps of selecting or choosing polymorphisms, or the basis of the selection step are set forth.  It is unclear if this uses information from known sequences/ chromosomes, or whether other information or processes are required.  As such, the metes and bounds of the specialized limitation cannot be determined or performed.  It is possible that the limitation of claim 34 could provide the required information, however the requisite steps for determining the sequence using the assigned information would still be unknown.  
MPEP 2181.II.B: “For a computer-implemented 35 U.S.C. 112(f) claim limitation, the specification must disclose an algorithm for performing the claimed specific computer function, or else the claim is indefinite under 35 U.S.C. 112(b) (b). See Net MoneyIN, Inc. v. Verisign. Inc., 545 F.3d 1359, 1367 (Fed. Cir. 2008).”
“To claim a means for performing a specific computer-implemented function and then to disclose only a general purpose computer as the structure designed to perform that pure functional claiming. Aristocrat, 521 F.3d 1328 at 1333, 86 USPQ2d at 1239.”
“Mere reference to a general purpose computer with appropriate programming without providing an explanation of the appropriate programming, or simply reciting "software" without providing detail about the means to accomplish a specific software function, would not be an adequate disclosure of the corresponding structure to satisfy the requirements of 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Aristocrat, 521 F.3d at 1334, 86 USPQ2d at 1239...”
Therefore, claims 18, 20, 22-28, 31-39 are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 18, 20, 22-28, 31-39 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The th interpretation is similarly rejected as lacking written description in the specification.  The specification fails to disclose sufficient structure for performing the listed specialized functions.  As such these functions lack written description.
The specification was probed for support for the specialized functions as they are now recited in the claims.  The specification provides basis for creating the random synthetic polymorphisms in a sample, and then applying the sample to sequencing instruments to produce sequencing reads.  However, it is not set forth how the particular specialized function of: “identifying a first pattern of synthetic polymorphisms and a second pattern of polymorphisms in the individual fragments of the modified nucleic acid;” in claim 18.  Page 34 lists a variety of programs which may, or may not be used for practicing one of more of these specialized functions, however, it is entirely unclear how to specifically identify which program, which settings, and which parameters to apply to achieve the function of “identifying patterns” as required.  The specification fails to clearly set forth how the programs at pages 34-36 are to be selected and modified to perform the specialized functions noted above: “to identify a phase of the subset of the individual fragments based on the aligning” in claim 20; “to determine a haplotype of a sample from which the modified nucleic acid was generated” in claim 23; “ to…disable an error correction module of the assembled genome based on the input” in claim 25; “to…activate a modified alignment pipeline to align the subset of the individual fragments based essential subject matter not disclosed by the originally filed disclosure.  However, this attempt is improper.  As set forth in 37CFR 1.57 (d), only US patent documents, and US PGPUBS documents can be incorporated by reference, as long as certain conditions are met.  
“"Essential material" is defined in 37 CFR 1.57(d)  as that which is necessary to (1) provide a written description of the claimed invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and set forth the best mode contemplated by the inventor of carrying out the invention as required by 35 U.S.C. 112(a); (2) describe the claimed invention in terms that particularly point out and distinctly claim the invention as required by 35 U.S.C. 112(b); or (3) describe the structure, material, or acts that correspond to a claimed means or step for performing a specified function as required by 35 U.S.C. 112(f). In any application that is to issue as a U.S. patent, essential material may only be incorporated by reference to a U.S. patent or patent application publication.”
In the specification at pages 34-36 a variety of algorithms and programs which “could be used” with the methods disclosed herein are set forth..  These listings of names or software programs do not provide a specific version of each software, do not set forth what parameters or boundaries are to be manipulated, do not provide a specific source for each in non-patent literature, nor do they provide a US Patent or PGPubs document specific for each name or group of names which specifically meets the requirements for disclosure of essential subject matter and 35 USC 112(a): (1) provide a written description of the claimed invention…required by 35 U.S.C. 112(a).”
The state of the art was probed for an understanding as to how one of skill in the art would interpret the disclosure of the specification, and the specialized functions of the claims.  The Examiner further attempts to determine what the prior art says about such programs, and whether there is an art recognized set of instructions for any one specialized function that specifically provides a disclosure meeting 112(a).  As an example, the examiner chose the “an alignment pipeline” which comprises a list of names, including Pipeline, CASAVA, GenomeStudio, Bismark, a disclosure of Bansal et al. 2008, HapCUT, IGV et al.  Neither Example 1 or 2 set forth the required information as to how to use or modify the listed algorithms to achieve the goals.  Applicant points to Fig 3, as sufficient structure, algorithm or step-by step process for the invention.  However, this flow chart addresses elements not rejected  and does not actually address the issues of how the programs are specifically applied to the particular data at hand.  No parameters, thresholds, or particular steps within the program are clearly set forth.  MPEP 2181: “merely referencing a specialized computer (e.g., a "bank computer"), some undefined component of a computer system (e.g., "access control manager"), "logic," "code," or elements that are essentially a black box designed to perform the recited function, will not be sufficient because there must be some explanation of how the computer or the computer component performs the claimed function. Blackboard, Inc. v. Desire2Learn, Inc., 574 F.3d 1371, 1383-85, 91 USPQ2d 1481, 1491-93 (Fed. Cir. 2009); Net MoneyIN, Inc. v. VeriSign, Inc., 545 F.3d 1359, 1366-67, 88 USPQ2d 1751, 1756-57 (Fed. Cir. 2008); Rodriguez, 92 USPQ2d at 1405-06.” MPEP 2181:”The specification must explicitly disclose the algorithm for performing the claimed function, and simply reciting the claimed Blackboard, 574 F.3d at 1384, 91 USPQ2d at 1492…” 
Bioinformatics algorithms are discussed generally beginning at page 34. Broad strokes of highly generic steps for what certain programs can do to identify perform certain functions are set forth at pages 34-36.  This is not a direct disclosure of what each program actually does to produce the desired results.  It does not set forth how one or more of the listed programs in pages 34-36 can be successfully combined to provide the desired result.  It does not identify what functions of each program are necessary and sufficient to provide the desired result.  The specification does not provide a specific version for each program.  This section does not provide a specific source for each program or workflow such that one of skill in the art would be able to recognize and identify each step of each member of the list.  This section does not set forth how to adjust any parameters of any program, particularly multifunctional programs such as GenomeTools, to provide an adequate result.  No particular parameters are disclosed, and no minimally sufficient set of algorithmic steps are set forth which would result in the desired results. As such, the specification as filed fails to provide a specific written description of each specialized function as identified above. 
As set forth in MPEP 2181 III, The inquiry “does not turn on whether a patentee has ‘incorporated by reference’ material into the specification relating to structure, but instead asks first ‘whether structure is described in the specification, and, if so, whether one skilled in the art would identify the structure from that description.” (Default Proof Credit Card System v Home Depot U.S.A. Inc., 412 F.3d 1291, 75 USPQ2d 1116 (Fed Cir 2005).To determine an art recognized definition for bioinformatics workflows for specific bioinformatics processes, a From Peer-Reviewed to Peer-reproduced in scholarly publishing: the complementary roles of data models and workflows in Bioinformatics. PLOS ONE Vol 10, No 7, e0127612.  Gonzalez-Beltran reviews types of bioinformatics data models, publications and bioinformatics workflows useful in bioinformatic data analysis, and suggests ways to improve these processes to achieve more accurate and highly reproducible results. For any one published bioinformatics pipeline/ workflow, Gonzalez-Beltran notes that “even deposition of the data and the software required to perform the analysis in an open repository does not guarantee reproducibility…we found issues with reproducing the actual results...” (page 3, first full paragraph).  Five main categories for the problems identified in reproducing results of a published workflow on a published dataset are set forth on page 10: 
“…it is not a lack of contributions or efforts by authors that hampers reproducible research practice. Rather, it is a lack of understanding of what needs to be provided to make this vision materialize. It also identifies a need to develop instructions for authors that go beyond traditional narrative papers. Our work revealed several distinct reasons leading to reproducibility collapse, even when software and data are available. These can be cast into the following categories: 1. ambiguities in resource identification, 2. absence of computer readable descriptions of inputs, computational workflows and outputs, 3. absence or limitation of available computational resources, 4. absence of identification of main elements in terms of experimental design such as predictor and response variables 5. limitation of depth and breadth of semantic artefacts, disambiguating unclear meaning of experimental elements.”
From FastQ data to high confidence variant calls, the Genome Analysis Toolkit Best Practices Pipeline. Current Protocols in Bioinformatics 11.10.1-11.10.33, WileyOnlineLibrary.com. This documents sets forth in detail how to use BWA and GATK to map genome sequencing data reads to a reference, and produce high quality variant calls. It details how BWA preprocesses read data, which is then additionally processed (using Picard and SAMTools) for use in the GATK “best practices pipeline”.  Van der Auwera show how some variations in parameters, and order of steps can alter the final results, for example in Figure 11.10.1.  At nearly every step, alternates, substitutions or changes can be made depending on the dataset and desired results.  Even when provided the specific programs, the assembled “toolkit”, the computer requirements, and even command line architecture, Van der Auwera stresses that individual alteration may needed to suit the data being analyzed.  This underscores that there is no single accepted definitions for a “pipeline” for identifying polymorphisms, and that merely providing a name of a program is not adequate written support for performing a method using that program.
To further search for possible definitions of workflows within the disclosure, and to identify any possible basis for incorporation by reference of the essential subject matter, the for the specific essential subject matter and specialized functions now claimed. These cannot be used to provide a single specific definition of a bioinformatics pipeline/ workflow, nor can they be used to incorporate the essential subject matter by reference to one or more of those documents.  
With respect to the third portion of the definition of essential subject matter according to 35 USC 112 and 37CFR 1.57, “Essential subject matter is defined in 37CFR 1.57 as that which is necessary to… 3) describe the structure, material, or acts that correspond to a claimed means or step for performing a specified function as required by 35 U.S.C. 112(f).” The specification fails to provide any corresponding structure in the form of an algorithm for the specific functions recited above.  Each listed step and each program name is a different “specialized function” to be performed by the processor.  
The inventive process of the application appears to be the use of the randomly placed synthetic polymorphisms to align and sequence short read sequence DNA.  Therefore it is the very steps of the identification of patterns, how the patterns are to be used to align the fragments, and how the sequences are to be determined and corrected that are critical to the claims.
When a claim containing a computer-implemented 35 U.S.C. 112(f) claim limitation is found to be indefinite under 35 U.S.C. 112(b) for failure to disclose sufficient corresponding structure (e.g., the computer and the algorithm) in the specification that performs the entire claimed function, it will also lack written description under 35 U.S.C. 112(a). See MPEP § 2163.03, subsection VI.”
Applicant’s arguments
Applicant’s arguments have been carefully considered but are not completely persuasive.  As set forth above, relying on the names of algorithms or programs, without any other specificity, is insufficient to provide basis for the specialized functions identified.  Certain limitations are no longer under rejection, based upon the disclosure of Figure 3, however the remaining rejected functions continue to lack basis. 
“An algorithm is defined, for example, as "a finite sequence of steps for solving a logical or mathematical problem or performing a task." Microsoft Computer Dictionary, Microsoft Press, 5th edition, 2002. Applicant may express the algorithm in any understandable terms including as a mathematical formula, in prose, in a flow chart, or "in any other manner that provides sufficient structure." Finisar, 523 F.3d at 1340, 86 USPQ2d at 1623.” However, “[m]erely restating a function associated with a means-plus-function limitation is insufficient to provide the corresponding structure for definiteness. See, e.g., Noah, 675 F.3d at 1317, 102 USPQ2d at 1419; Blackboard, 574 F.3d at 1384; Aristocrat, 521 F.3d at 1334, 86 USPQ2d at 1239.”
In Advanced Ground Information systems, Inc., v Life360, Inc., 830 F3.d 1341, 86 USPQ2d as 1242, the Federal Circuit upheld the district court’s determination that the term "symbol generator" is indefinite, observing that "although the district court recognized that the 
The examiner has provided evidence that one of skill in the art would not consider the disclosure as meeting the written description requirement, citing at least Gonzalez-Beltran and Van der Auwera. Thus, the specification fails to sufficiently disclose algorithms to transform a general purpose microprocessor to a special purpose computer so that a person of ordinary skill in the art could implement the algorithms to achieve each of the specialized functions. (paraphrasing Aristocrat at 1242.)
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 18, 20, 22-28, 31-39 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of mental steps, mathematic concepts, organizing human activity, or a natural law without significantly more. 
The MPEP at MPEP 2106.03 sets forth the following steps for identifying eligible subject matter at 2106.04:
(1) Are the claims directed to a process, machine, manufacture or composition of matter?
(2A)(1) Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea (“Prong One”)?

(2B) If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept?

With respect to step (1): yes the claims are drawn to systems comprising programmed computers and a sequencing instrument.
With respect to step  (2A)(1) The claims are directed to an abstract idea of manipulating and comparing sequence read data, which comprises both naturally occurring polymorphisms and synthetically generated polymorphisms, to align and assemble the sequence reads. "Claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection" (MPEP 2106.04).  
Abstract ideas include mathematical concepts, (mathematical formulas or equations, mathematical relationships and mathematical calculations), certain methods of organizing human activity, and mental processes (procedures for observing, evaluating, analyzing/ judging and organizing information). (MPEP 2106.04(a)(2). Laws of nature or natural phenomena include naturally occurring principles/ relations and nature-based products that are naturally occurring or that do not have markedly different characteristics compared to what occurs in nature (MPEP2106(b)).
Claims 18, 28 and 33 are independent.
Mathematical concepts in claim 33 include:
“determining a frequency of unique naturally occurring polymorphisms in the aligned subset” (mathematical process- a calculation of a frequency).
	Mental processes recited in claims 18, 28 and 33 include:



“align a subset of the individual fragments based on a sequence overlap between the first pattern on a first fragment of the subset and the second pattern on a second fragment of the subset; and” claim 18 (pattern matching of short stretches of sequence data, a mental process) 
“determine a sequence of the modified nucleic acid molecule based at least in part on the aligned subset” claim 18 (combining matched data, a mental step)
“identify the different patterns based on sequence differences between the modified nucleic acid molecule and the unmodified nucleic acid molecule;” Claim 28 (mental step of identifying information)
“align a subset of the individual fragments of the modified nucleic acid molecule having overlap between nucleotides of a same pattern of the different patterns;” claim 28 (mental step of matching short stretches of sequence data)
“determine a sequence of the modified nucleic acid molecule based at least in part on the aligning wherein determining the sequence comprises assigning some of the naturally occurring polymorphisms present in both the aligned subset to only one of the maternally inherited chromosomes or the paternally inherited chromosomes.” Claim 28 (a mental step of matching sequences, and assigning information)
“identify a subset of individual fragments of the modified nucleic acid molecule having overlapping pattern regions of the different patterns;” claim 33 (a mental step of identifying information)

“determining a sequence of the nucleic acid molecules based at least in part on the aligning and the frequency conforming to an expected frequency.” Claim 33. (a mental step of aligning and matching frequency information)
	Hence, the claims explicitly recite numerous elements that, individually and in combination, constitute abstract ideas.  
With respect to step 2A(2):  The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application (MPEP 2106.04(d).  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The claimed additional elements are analyzed to determine if the abstract idea is integrated into a practical application (MPEP 2106.04(d).I.; MPEP 2106.05(a-h)). If the claim contains no additional elements beyond the abstract idea, the claim fails to integrate the abstract idea into a practical application (MPEP 2106.04(d).III).
Claims 18, 28 and 33 each recite additional elements that are not an abstract idea: data gathering steps: “receive the sequence data of the individual fragments of the modified /unmodified nucleic acid molecule….” The claims differ in the description of the modified nucleic acid sequences.  These limitations merely describe the data, or the origin of the data.
Data gathering steps are not an abstract idea, they are extra-solution activity, as they collect the data needed to carry out the abstract idea.  Data gathering does not impose any meaningful limitation on the abstract idea, or how the abstract idea is performed.  Data gathering 
	Claims 18, 28 and 33 also recite the additional non-abstract element of  a computer system, comprising a sequencing instrument and a programmed computer.
	The claims do not describe any specific computational steps by which the sequencing instrument or the processor performs or carries out the abstract idea, nor do they provide any details of how specific structures of the computer are used to implement these functions.  The claims require nothing more than a generic computer to performs the functions that constitute the abstract idea.  The sequencing instrument merely provides the data for the programmed computer.  Hence, these are mere instructions to apply the abstract idea using a general purpose computer, and therefore the claim does not recite integrate that abstract idea into a practical application. (see MPEP 2106.05(f)).
	Dependent claims 20, 22-27, 31-32, 34-39 have been analyzed.  Dependent claims 20, 22-27, 31-32, 35-39 are directed to further abstract limitations.  Dependent claim 34 is directed to additional steps of data gathering.  
	None of these dependent claims recite additional elements which would integrate a judicial exception into a practical application.
	Finally, the (2B) analysis. Because the claims recite an abstract idea, and do not integrate that abstract idea into a practical application, the claims are probed for a specific inventive concept.  The judicial exception alone cannot provide that inventive concept or practical application (MPEP 2106.05).  Identifying whether the additional elements beyond the abstract idea amount to such an inventive concept requires considering the additional elements 
	With respect to claims 18, 28 and 33: The additional element of data gathering does not rise to the level of significantly more than the judicial exception.  Xi et al. (2009: PTO-1449) discloses that receiving sequencing reads from a sequencing reaction comprising modified nucleic acid sequences is routine, well understood and conventional in the art. Xi provides modified nucleic acid fragments which are then subjected to high throughput sequencing, to generate sequencing reads.  These reads are then received by the MAPping program. Similarly, Petrie (2010: PTO-1449) provides high throughput sequencing of nucleic acid fragments which have been exposed to dNTP analogues. The sequencing provides sequence reads which comprise synthetic polymorphisms as a result of the incorporation of the dNTP. Activities such as data gathering do not improve the functioning of a computer, or comprise an improvement to any other technical field, they do not require or set forth a particular machine, they do not effect a transformation of matter, nor do they provide a non-conventional or unconventional step. Data gathering steps constitute a general link to a technological environment which is insufficient to constitute an inventive concept which would render the claims significantly more than the judicial exception (MPEP2106.05(g)&(h)).
	With respect to claims 18, 28 and 33:	the computer related elements or the general purpose computer and the sequencing instrument do not rise to the level of significantly more than the judicial exception.  Xi provides programmed systems which comprise programmed computers, as well as sequencing instruments.  Similarly, Petrie discloses systems which comprise a sequencing instrument and a programmed computer.  As such, these computing elements are routine, well understood and conventional in the art.  The additional elements are 
	Dependent claims 20, 22-27, 31-32, 34-39  have been analyzed with respect to step 2B. Dependent claim 34 relates to the data gathering discussed above.  Dependent claims 20, 22-27, 31-32 and 34-39 each recite further abstract limitations.  None of these claims provide a specific inventive concept, as they all fail to rise to the level of significantly more than the identified judicial exception.
	For these reasons, the claims, when the limitations are considered individually and as a whole, are rejected under 35 USC § 101 as being directed to non-statutory subject matter.
Applicant’s arguments
	The examiner acknowledges applicant’s arguments which set forth that the claims lead to an improvement in the accuracy of the resulting data. However, according to the guidance set forth in the MPEP, this is an improvement to the abstract idea itself, and is not reflected back into a specific technological environment or practically applied process.  Improving the sequencing read data is not then integrated or connected back to elements outside of the judicial exception.
	In evaluating Applicant’s amendments and arguments, the examiner has reconsidered the entirety of the 101 rejection as to whether it still applies, and reviews it here for convenience:  The abstract ideas identified (Prong 1) in claims 18, 28 and 33 comprise both mathematical concepts and mental processes.  Executing the mathematical concepts and the steps of the mental processes in a computing environment does not provide eligibility.  The listed claims comprise 
	Next, the claim is analyzed for elements in addition to the abstract idea to determine if the abstract idea is integrated into a practical application (Prong 2).  “The way in which the additional elements use or interact with the exception may integrate it into a practical application. Accordingly, the additional limitations should not be evaluated in a vacuum, completely separate from the recited judicial exception.” MPEP 2106.04(d).  The elements in addition to the abstract idea are data gathering steps which provide or generate the data which are then acted upon by the abstract idea.
Adding data gathering steps, which are extra-solution activity, has been determined not to integrate a judicial exception into a practical application. MPEP2106.05(g). “The term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim...”
In the claims, the sequencing instrument and data gathering steps do not affect how the steps of the abstract idea are performed, they provide the data which is acted upon by the abstract idea.  The abstract idea can act on any dataset which comprises polynucleotides modified or unmodified.
The listed claims set forth the added element of a computing system.  As discussed above, the computing system of these claims is recited at such a high level of generality, it can be met by a general purpose computer system and is not considered a particular machine or manufacture integral to the claim (MPEP 2106.05(b)).  Any routine, commercially available generic computing system would be adequate to carry out the abstract limitations and routine computer elements acting upon the data in a manner consistent to and according to their design Gottschalk v. Benson ‘‘held that simply implementing a mathematical principle on a physical machine, namely a computer, was not a patentable application of that principle.”)
	As a whole, the steps of data gathering, in combination with the abstract idea which is the analysis of the gathered data, in the presence of a general purpose computer, remains ineligible as the abstract idea is not integrated into a practical application.
	The additional elements are assessed again in step 2B, both individually and in the claim as a whole. “An inventive concept "cannot be furnished by the unpatentable law of nature (or natural phenomenon or abstract idea) itself." Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016).” The additional limitations are considered both alone and in combination to determine whether they provide “significantly more” than the judicial exception.
In the listed claims, the elements in addition to the abstract idea are steps of receiving sequencing data, and a system which comprises a generic sequencing instrument.  These are data gathering steps which provide or generate the data which are then acted upon by the abstract idea.  These steps are fairly generically recited, and do not provide an inventive concept, as the same steps have been routinely performed in the prior art, as evidenced by the cited prior art documents which recite steps of receiving the same type of data, and systems comprising sequencing instruments.  As such, these cannot provide significantly more, as they are well-understood, routine and conventional steps in the field of genetics.
When considered in combination with the judicial exception, the steps carried out by the sequencing instrument and system are merely used to produce the data required to carry out the judicial exception.  
not require a particular machine.  The computer is not changed or improved by carrying out the abstract idea.
	When considered in combination with the judicial exception, the elements in order provide no more than what is well-understood, routine, conventional activity in the field, and append routine, conventional activities known to the industry, specified at a high level of generality.
	Applicant’s arguments that the improvement to the technology is that the claimed method as a whole generates more accurate sequencing data.  The steps which provide this alleged improvement are the same steps identified as providing the abstract ideas.
The improvement in the sequencing data (carried out by the judicial exception) does not provide an improvement in the technology of sequencing a sample itself, or the technology of the generation of the sequencing read data from the sequencing step.  The sequencing is carried out, unchanged, whether or not the judicial exception is applied. (Cleveland Clinic Foundation: using well-known or standard laboratory techniques is not sufficient to show an improvement (MPEP2106.05(a)) .
The improvement in the sequencing data (carried out by the judicial exception) does not require a non-conventional interaction with a specific element of a computer as was required in Enfish.  The improvement in the sequencing data (carried out by the judicial exception) does not improve the functionality of the computer itself.  It does not improve a technology by enabling the automation of a task which previously could not be performed. as in McRo.
insufficient to achieve eligibility “unless there is some other inventive concept in its application.” Flook, 437 U.S. at 594, 198 USPQ at 199 (MPEP 2106.04(I)).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY K ZEMAN whose telephone number is 5712720723.  The examiner can normally be reached on 8am-2pm M-F.  Email may be sent to mary.zeman@uspto.gov if the appropriate permissions have been filed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Karl Skowronek can be reached on 571 272 9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/MARY K ZEMAN/            Primary Examiner, Art Unit 1631